NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL
                                              OF FLORIDA
                                              SECOND DISTRICT



L.A. & P. INVESTORS LLC,                      )
                                              )
              Appellant,                      )
                                              )
v.                                            )      Case No. 2D18-1170
                                              )
WILMINGTON SAVINGS FUND                       )
SOCIETY, FSB, d/b/a CHRISTIANA                )
TRUST, as Owner Trustee of the                )
Residential Credit Opportunities Trust III,   )
                                              )
              Appellee.                       )
                                              )

Opinion filed December 7, 2018.

Appeal from the Circuit Court for
Hillsborough County; Gregory P. Holder,
Judge.

Joel S. Treuhaft of Palm Harbor Law
Group, P.A., Palm Harbor, for Appellant.

Arnold M. Straus, Jr., of Straus &
Associates, P.A., Pembroke Pines, for
Appellee.


PER CURIAM.


              Affirmed.


SILBERMAN, MORRIS, and BADALAMENTI, JJ., Concur.